188 So.2d 558 (1966)
BOARD OF TRUSTEES OF the UNIVERSITY OF ALABAMA, d/b/a University Hospital
v.
Rena Bell HARRELL, Admr'x.
6 Div. 300.
Supreme Court of Alabama.
June 16, 1966.
Steiner, Crum & Baker, Montgomery, and Roy H. Manly, Jr., Birmingham, for petitioner.
Bryan Chancey, Birmingham, opposed.
LIVINGSTON, Chief Justice.
Petition of Board of Trustees of the University of Alabama for certiorari to the Court of Appeals to review and revise the judgment and decision in Board of Trustees of University of Alabama v. Harrell, Admrx., 188 So.2d 555.
Petition dismissed.
GOODWYN, MERRILL and HARWOOD, JJ., concur.